As said in the majority opinion this court has appellate jurisdiction only, except it has jurisdiction to issue and try writs of habeas corpus, quo warranto, mandamus, certiorari and other remedial writs. A proceeding to disbar a licensed attorney at law does not fall within the class of cases named. [State ex rel. v. Reynolds, 252 Mo. l.c. 379.] Our jurisdiction is claimed only upon the ground of inherent power.
In the cases of State ex rel. v. Mullins, 129 Mo. 231, and State ex rel. v. Harber, 129 Mo. 271, it was broadly announced that this court has inherent jurisdiction to disbar attorneys. In both those cases, which grew out of the same prosecution for murder, the attorneys were charged with spoliation of records by falsifying the bill of exceptions in a case on its way here on appeal. Mullins was acquitted and Harber and Knight were disbarred. *Page 379 
It is an entirely different thing to hold that this court has inherent power to punish by disbarment a lawyer guilty of improper practices in connection with a case pending in this court from what it is to say that this court has inherent power to disbar an attorney for conduct not in anywise pertaining to matters pending in this court or indeed in any court in this State. GRAVES, J., in Selleck's Case (State ex rel. v. Reynolds, supra) said, "Contempt and disbarment are kindred spirits;" yet no one would contend this court could punish a lawyer or anyone else in an original proceeding as for contempt of court for an act not committed against the good order and dignity of this court or in violation of its order made in some case properly pending here.
The case of State ex rel. Jones v. Laughlin, 73 Mo. 443, was in prohibition against the St. Louis Criminal Court which was proceeding in disbarment against an attorney for conduct in connection with a case pending in that court. The criminal court was held to be without jurisdiction to disbar because it was an inferior court of purely legislative creation and possessed only such powers as were conferred upon it by the Legislature. What SHERWOOD, J., there said concerning the inherent power of courts, whose powers in that particular were not under consideration, wasobiter.
It makes no difference how long courts have been asserting inherent power to disbar attorneys, for acts not committed in connection with cases pending in such courts. Our Constitution has fixed jurisdiction of this court in plain and unambiguous language and provided that it should have no original jurisdiction save in the sort of cases above mentioned.
I admit Selleck's Case holds conrary to these views. The several courts of appeals have the same jurisdiction we have in such cases, and if the St. Louis Court of Appeals had jurisdiction in Selleck's Case we have jurisdiction in this case. But I do not think that case was properly decided on the point of the inherent power of the St. Louis Court of Appeals to disbar attorneys. I do *Page 380 
not so read the Constitution. To justify that decision we are compelled to read something into the Constitution not therein written. It follows also that the attempt of the Legislature to confer such power upon the Supreme Court and Courts of Appeals (Sec. 682, R.S. 1919) was futile.
Unlike my brother WOODSON, who announces his personal view that we are without jurisdiction and that the case should be dismissed, I think we should overrule cases which appear to have been decided contrary to the express provisions of the Constitution.
I therefore respectfully dissent.